Citation Nr: 1022184	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-01 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Mississippi Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to August 
1969.  The appellant seeks surviving spouse benefits.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
entitlement to service connection for the cause of the 
Veteran's death and DIC under 38 U.S.C.A. § 1318.

In March 2009, the Board requested medical opinions, pursuant 
to 38 U.S.C.A. § 7109 and as set forth in a designated 
Veterans Health Administration (VHA) Directive, in response 
to the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2008).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  VHA 
medical opinions were rendered and, in February 2010, the 
appellant was given an opportunity to present additional 
argument and she submitted a signed statement indicating that 
she had no further evidence or argument regarding her claim.


FINDINGS OF FACT

1.  The Veteran served on active duty from May 1968 to August 
1969.

2.  The Veteran died in January 2005 of a cerebral 
hemorrhage.

3.  At the time of his death, the Veteran was in receipt of a 
100 percent disability rating for residuals of lung cancer 
(status post left pneumonectomy for squamous cell carcinoma 
of the left lung).

4.  Resolving doubt in the appellant's favor, the objective 
and competent medical evidence of record demonstrates that 
complications from the surgery and medication prescribed to 
treat the Veteran's service-connected lung cancer caused or 
materially contributed to his fatal cerebral hemorrhage.

5.  Resolving doubt in the appellant's favor, the objective 
and competent medical evidence of record demonstrates that 
the Veteran's lung cancer metastasized to his brain and 
caused or materially contributed to his fatal cerebral 
hemorrhage.


CONCLUSIONS OF LAW

1.  Resolving doubt in the appellant's favor, lung cancer 
substantially and materially contributed in producing the 
Veteran's death due to a cerebral hemorrhage.  38 U.S.C.A. §§ 
1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.312 (2009).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.22 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially amended the provisions of Chapter 51 of Title 
38 of the United States Code, concerning the notice and 
assistance to be afforded to claimants in substantiating 
their claims. VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103).

In view of the favorable disposition of this appeal, 
discussed below, VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under the VCAA.  
Given the Board's action herein, granting the claim on appeal 
for service connection for the cause of the Veteran's death, 
any violation of the holding in Hupp v. Nicholson, 21 Vet. 
App. 342, 352-53 (2007) (regarding the particularized notice 
required in dependency and indemnity compensation claims, 
such as this one) is rendered moot.

II. Legal Analysis

The Veteran in this case died on January [redacted], 2005.  A January 
2005 death certificate lists his primary cause of death as a 
cerebral hemorrhage.  At the time of his death, service 
connection was in effect for lung cancer, evaluated as 100 
percent disabling.  That was the Veteran's only service-
connected disability.

The appellant, who is the Veteran's widow, asserts that his 
fatal condition developed as a result of complications from 
his service-connected lung cancer and that service connection 
for cause of death is therefore warranted.  Specifically, she 
contends that the surgery he underwent to treat his lung 
cancer caused him to develop heart problems requiring 
medication, that "contributed highly to the cerebral 
hemorrhage" that caused his death.  

Pursuant to 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009), a veteran is entitled to disability compensation for 
disability resulting from personal injury or disease incurred 
in or aggravated by service.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
cardiovascular disease, malignant tumors, and brain 
hemorrhage, become manifest to a degree of 10 percent within 
one year from the date of termination of such active duty, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 
(2009).  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time. Id.

In order for service connection for the cause of the 
veteran's death to be granted, it must be shown that a 
service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the veteran materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

In support of her claim, the appellant submitted private 
medical records showing the Veteran's treatment for lung 
cancer and cardiovascular disease (atrial fibrillation) 
leading up to the time of his death.  She asserts that the 
Veteran "never had any heart problems prior to his lung 
surgery," and that his treating physicians informed her that 
the heart problems he subsequently developed "were not 
uncommon after this type of surgery."  The appellant 
contends that she was told by the neurosurgeon who treated 
the Veteran's fatal brain hemorrhage that "his condition was 
made much worse by the blood thinner he was taking" for his 
cardiovascular disease.  

The Veteran's service medical records are negative for any 
complaints or clinical findings related to cardiovascular 
disorders.  His post-service medical records, dated from 
February 2001 to May 2002, reflect that, prior to being 
diagnosed with lung cancer and undergoing lung surgery, he 
was treated for high blood pressure, peripheral vascular 
insufficiency with changes in skin pigmentation, asthmatic 
bronchitis and acute pharyngis.  
        
In June 2002, the Veteran was diagnosed with squamous cell 
carcinoma of the lung.  He was subsequently referred for 
surgical treatment, to include a left thoracotomy and 
possible pneumonectomy.  In early June 2002, prior to 
undergoing surgery, he was afforded chest and head computed 
tomography (CT) scans, which were negative for any 
abnormalities of the brain, ventricles, or chest wall.  

The Veteran's left thoracotomy and pneumonectomy took place 
in June 2002.  Those surgical procedures included 
resectioning of the rib and a portion of chest wall, which 
was reconstructed using a Gorex patch.  One day after 
surgery, the Veteran was extubated and appeared to be 
recovering well.  On the second post-operative day, however, 
he developed atrial fibrillation, bronchospasm and wheezing, 
and became confused and agitated.  A chest X-ray revealed 
increased vascular markings.  The Veteran subsequently 
underwent reintubation and mechanical ventilation.  He spent 
several days in intensive care due to pulmonary and renal 
dysfunction, during which he was treated with aggressive 
respiratory therapy, antibiotics, and diuretics.  His 
condition gradually improved and he was discharged from the 
hospital on July 18, 2002.  

Outpatient medical records dated in August 2002 reflect that, 
at the time of his June surgery, the Veteran had been seen in 
consultation for atrial fibrillation, rapid ventricular 
response, and hypertension.  It was noted that his arrhythmia 
had eventually been controlled with medication and that he 
had not experienced any rapid heart palpitations to suggest 
recurrent or paroxysmal atrial fibrillation.  The Veteran 
reported that, since his discharge from the hospital, he had 
experienced some shortness of breath when walking.  However, 
he denied any paroxysmal nocturnal dyspnea or orthopnea.  
Physical examination revealed mild high blood pressure, but 
no other cardiovascular abnormalities.  

The Veteran continued to receive regular post-surgery 
treatment from September and December 2002.  Over the course 
of this period, his complaints of shortness of breath and 
fatigue gradually abated, his appetite returned to normal, 
and he was able to go about his usual activities without 
difficulty.  It was noted that by December 2002, the 
Veteran's surgical wound had healed completely, with no 
evidence of infection or herniation, and that he was not 
using home oxygen.  Additionally, the Veteran denied 
experiencing any fever, chills, night sweats, productive 
coughs, or hemotypsis.

In December 2003, the Veteran was treated by his private 
primary care physician for excessive weight gain and 
declining mobility.  Subsequent private medical records dated 
from April 2004 to January 2005 show his treatment for 
complaints of a rapid or irregular heart rate, 
lightheadedness, dizziness, intermittent chest pain, shoulder 
and back aches, and dyspnea, and diagnoses of angina, 
hypertension, and atrial fibrillation.  During this time, he 
was placed on a medication regimen that included daily intake 
of Coumadin.  

The Veteran underwent a VA examination in November 2004 
during which he reported damage to the lower part of his 
heart.  He was noted to have a history of heart disease and 
an irregular heartbeat.  However, subsequent outpatient 
records dated in December 2004 indicate that the Veteran was 
in sinus rhythm and an electrical cardioversion trial was 
deferred.

Private hospital records dated in January 2005 reveal that, 
on the evening of January [redacted], the Veteran went to bed with 
complaints of chest pains, which a private physician later 
related to his prior thoractomy.  He awoke two hours later 
with sweating, severe headaches, and vomiting.  The Veteran 
was transported to a local emergency room, whereupon he 
quickly lost consciousness.  He was then intubated and 
transferred to a private hospital for additional care.  A CT 
scan of the brain revealed a huge mass in the posterior fossa 
indicative of an intracerebellar hemorrhage.  

On physical examination, the Veteran was found to be deeply 
comatose, with dilated pupils and no apparent reflexes.  
Although believed to be brain dead, he was kept on a 
ventilator until the following day.  The Veteran was then 
taken off life support and pronounced dead.  It was noted at 
the time of his death that he had a history of cardiovascular 
disease with anticoagulation as well as carcinoma.

In March 2009, the Board requested VHA opinions from medical 
specialists regarding whether the Veteran's service-connected 
lung cancer residuals caused or aggravated his cardiovascular 
disease and, if so, whether that disease had contributed to his 
fatal cerebral hemorrhage.  The Board requested that the VHA 
opinions address whether the Veteran's cause of death was 
otherwise related to his service-connected lung cancer residuals.

In June 2009 reports, two VA physicians (a neurologist and a 
physician who apparently is a cardiologist) indicated that they 
reviewed the Veteran's medical records, and each determined that 
it was at least as likely as not that the Veteran's service-
connected disability had caused or materially contributed to his 
fatal cerebral hemorrhage.  

According to the VA cardiologist, the June 2002 pneumectomy that 
the Veteran underwent to treat his lung cancer caused him to 
develop atrial fibrillation and the medication (Coumadin) 
prescribed for that cardiovascular disease increased the 
likelihood that he would develop an intracerebellar hemorrhage.  
The VA cardiologist further indicated that the Veteran's lung 
cancer likely metastasized to his brain by January 2005 and that 
it was "possible (with at least a 50 percent probability)" that 
this metastasis had induced a fatal hemorrhage in his cerebellum, 
where such bleeding did not commonly occur.  However, the 
cardiologist qualified his opinion by adding that "in the 
absence of an autopsy, this [finding] can only be speculative." 

In his contemporaneous opinion, the VA neurologist concurred with 
the cardiologist's finding of a relationship between the 
Veteran's lung surgery and the onset of his heart problems.  
Specifically, the VA neurologist stated that it was "very likely 
that the surgery to cure [the Veteran's] squamous cell carcinoma 
in June 2002 [led] to the development of atrial fibrillation" 
requiring Coumadin and that his subsequent fatal hemorrhage was a 
"direct outcome" of that medication regimen.  The VA 
neurologist also noted that the Veteran's stage 3a lung cancer 
rating in June 2002 indicated that his "nearby lymph nodes were 
already infiltrated" by that time.  This medical specialist said 
that "[f]rom that point on, it [would not have been] unusual to 
see hematogeneous spread to the brain," adding that the 
Veteran's metastatic lung cancer could also have directly caused 
the brain to bleed and that this condition was likely exacerbated 
by his Coumadin regimen.  

Here, the probative medical evidence provides a reasonable 
basis for holding that the lung cancer was of such severity 
as to have a material influence in accelerating the Veteran's 
death from a cerebral hemorrhage.  See 38 C.F.R. § 
3.312(c)(3), (4)

Reading the evidence in the light most favorable to the 
appellant, the Board thus concludes that the Veteran's lung 
cancer substantially or materially contributed to cause his 
death from a cerebral hemorrhage.  There is no medical 
evidence of record to the contrary.

The Board finds that the opinions expressed by the VA 
cardiologist and neurologist, relating the Veteran's fatal 
intracerebellar hemorrhage to the treatment he received for 
his service-connected lung cancer and the metastasis of that 
disease, are both probative and persuasive.  Furthermore, 
there are no contrary opinions of record.

The Board recognizes that the VA cardiologist qualified his 
opinion by indicating that any findings regarding the origin 
of the Veteran's fatal brain hemorrhage, in the absence of an 
autopsy, could only be speculative.  However, in this case, 
the Board considers it significant that the VA cardiologist's 
opinion does not stand alone, but is rather consistent with 
and reinforced by the similar findings expressed by the VA 
neurologist, to which the Board has afforded great probative 
weight.  Moreover, the speculative nature of the 
cardiologist's opinion does not extend to his finding that 
the Veteran's service-connected lung cancer contributed to 
his cardiovascular disease, which, in turn, played a material 
role in the onset of his fatal intracerebellar hemorrhage.  
That portion of the VA cardiologist's opinion, that also 
supports the appellant's claim, is not speculative in nature 
and, thus, the Board does not find it to be of reduced 
probative value.

Here two medical experts have fairly considered all the 
evidence and their opinions may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VHA specialists' 
opinions on which it bases its determination that service 
connection for the cause of the Veteran's death is warranted.

Resolving doubt in the appellant's favor, the Board concludes 
that the surgical treatment and medication the Veteran 
received for his service-connected lung cancer, in tandem 
with the metastasis of that disease, caused or materially 
contributed to the intracerebellar hemorrhage that claimed 
his life.  

Accordingly, the Board finds that service connection for the 
Veteran's cause of death is warranted and the appellant's 
claim must be granted. 

Finally, VA law provides that if a veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to DIC benefits, under 38 U.S.C.A. § 1318.  
However, since the Board's decision, herein, grants the 
appellant's claim for service connection for the cause of the 
Veteran's death, there is no basis upon which to grant the 
appellant's claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 .  


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim for Dependency and Indemnity Compensation under 38 
U.S.C.A § 1318 is denied.



____________________________________________
D.J. DRUCKER 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


